DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a resonator structure”, an acoustic decoupling layer”, “a piezoelectric layer”, “a resonator structure surface”, “ a resonator structure acoustic impedance”, “ a liquid sample acoustic impedance”, “ an acoustic decoupling layer acoustic impedance”, “the acoustic decoupling layer binding sites”, “ an electrode”, “a fundamental resonant frequency of the resonator”, “liquid sample partially penetrates the acoustic decoupling layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 & 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, it is not understood as to what is being referred to as “the fundamental resonant frequency” “a resonator structure”, “an acoustic decoupling layer”, “a piezoelectric layer”, “a resonator structure surface”, “ a resonator structure acoustic impedance”, “ a liquid sample acoustic impedance”, “ an acoustic decoupling layer acoustic impedance” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS, AND FURTHER OPTIONAL FEATURES OF THE INVENTION fails to disclose or suggest, thereby the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
Claim 1, recites the limitation "the fundamental resonant frequency" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Thereby rendering the claim as being indefinite.
With regards to claim 2, recites the limitation "the fundamental resonant frequency" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Thereby rendering the claim as being indefinite.
With regards to claim 2, it is not understood as to what is being referred to as “the fundamental resonant frequency” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS, AND FURTHER OPTIONAL FEATURES OF THE INVENTION fails to disclose or suggest, thereby the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thereby rendering the claim as being indefinite.
With regards to claim 3, it is not understood as to what is being referred to as “an acoustic decoupling layer” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS, AND FURTHER OPTIONAL FEATURES OF THE INVENTION fails to disclose or suggest, thereby the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thereby rendering the claim as being indefinite.
With regards to claim 4, it is not understood as to what is being referred to as “an acoustic decoupling layer” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS, AND FURTHER OPTIONAL FEATURES OF THE INVENTION fails to disclose or suggest, thereby the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thereby rendering the claim as being indefinite.
With regards to claim 5, it is not understood as to what is being referred to as “an acoustic decoupling layer” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS, AND FURTHER OPTIONAL FEATURES OF THE INVENTION fails to disclose or suggest, thereby the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thereby rendering the claim as being indefinite.
With regards to claim 6, it is not understood as to what is being referred to as “the liquid sample is an aqueous liquid” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS, AND FURTHER OPTIONAL FEATURES OF THE INVENTION fails to disclose or suggest, thereby the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thereby rendering the claim as being indefinite.
With regards to claim 7, it is not understood as to what is being referred to as “the liquid sample acoustic impedance” as the DETAILED DESCRIPTION OF THE 
With regards to claim 8, it is not understood as to what is being referred to as “the fundamental resonant frequency” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS, AND FURTHER OPTIONAL FEATURES OF THE INVENTION fails to disclose or suggest, thereby the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thereby rendering the claim as being indefinite.
With regards to claim 10, it is not understood as to what is being referred to as “the acoustic decoupling layer on an electrode” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS, AND FURTHER OPTIONAL FEATURES OF THE INVENTION fails to disclose or suggest, thereby the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thereby rendering the claim as being indefinite.
With regards to claim 11, it is not understood as to what is being referred to as “the acoustic decoupling layer binding sites specific for the analyte” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS, AND FURTHER OPTIONAL FEATURES OF THE INVENTION fails to disclose or suggest, thereby the specification 
With regards to claim 12, it is not understood as to what is being referred to as “the liquid sample partially penetrates the acoustic decoupling layer” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS, AND FURTHER OPTIONAL FEATURES OF THE INVENTION fails to disclose or suggest, thereby the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thereby rendering the claim as being indefinite.
With regards to claim 13, it is not understood as to what is being referred to as “the bulk acoustic wave resonator device is operated in longitudinal mode” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS, AND FURTHER OPTIONAL FEATURES OF THE INVENTION fails to disclose or suggest, thereby the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thereby rendering the claim as being indefinite.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 & 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated as best understood by Aigner et al. [PG. Pub. No.: US 2008/0197430 A1].
With regards to claim 1, Aigner discloses a method of sensing a target analyte in a liquid sample including the steps (0012): providing a bulk acoustic wave resonator device (BAW, bulk acoustic waves, 0015); placing a liquid sample on the bulk acoustic wave resonator device (liquid solution, 0012-0015); operating the bulk acoustic wave resonator device to generate bulk acoustic waves (0014-0015); and measuring a shift in the fundamental resonant frequency of the bulk acoustic wave resonator device (0059), wherein the bulk acoustic wave resonator device comprises a resonator structure (6, substrate, 0051) and an acoustic decoupling layer (0051), the resonator structure (6, substrate, 0051) comprising: a piezoelectric material layer (28, piezoelectric element, 0051); electrodes arranged to apply a driving signal to the piezoelectric material layer to generate bulk acoustic waves (29, top electrode, 0051); and a resonator structure surface, wherein: the resonator structure has a resonator structure acoustic impedance 
With regards to claim 6, Aigner discloses the liquid is an aqueous liquid (0012).
With regards to claim 8, Aigner discloses the fundamental resonant frequency of the bulk acoustic wave resonator device is in the range 1 -5 GHz (Claim 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aigner et al. [PG. Pub. No.: US 2008/0197430 A1] in view of Belsick et al. [PG. Pub. No.: US 2017/0149408 A1].
With regards to claim 9, Aigner discloses the claim invention a (BAW, bulk acoustic waves resonator) as cited above in claim 1, however is silent on the bulk acoustic wave resonator device is an SMR type device.
Belsick teaches of an acoustic resonator a solidly mounted BAW resonator device with an active region of piezoelectric material laterally surrounded by an inactive region with a reduced thickness of piezoelectric material such that at least an upper portion of the inactive region along a boundary of the active region is devoid of piezoelectric material (ABSTRACT).
At the time of the effective filing date, it would have been obvious to one ordinary skilled in the art to modify Aigner’s BAW with a solidly mounted BAW resonator based upon Belsick’s teachings. When modifying Aigner one would have readily concluded to provide a solidly mounted BAW resonator device according to another embodiment, with the BAW resonator device having a rectangular active region including a 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANCIS C GRAY/Primary Examiner, Art Unit 2852